DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings (Figs. 1-12) are of poor overall quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  See MPEP 608.02 and 37 CFR 1.84.  In addition to the handwritten labels and reference characters, it appears the drawings may have been improperly converted during submission due to the grey scale.
The examiner suggest Applicant review submission guidelines which state in part: “To obtain sufficient quality so that all details in the images are reproducible in black and white in the eighteen-month publication and the printed patent, images should be scanned at a minimum resolution of 300 DPI. Furthermore, PAIR is only capable of displaying portrait orientation. Users should not submit landscape oriented drawings via EFS-Web because PAIR will automatically convert the image to portrait, which may cause the images to be distorted during viewing.”
See:  https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record fails to teach or suggest the following as specifically called for in the claimed combination: 
A centraliser assembly for use in an oil, gas or water well, the centraliser assembly comprising: a centraliser having a body comprising first and second collars, and having a bore with an axis adapted to receive a tubular to be centralised, and at least one resilient device extending between the first and second collars, and a locking ring for receiving the tubular in a position radially inside the resilient device and axially between the first and second collars; the resilient device being resiliently biased in a 
	 
The closest prior art references are as follows:
Buytaert (US 20020112853) teaches an expandable centralizer (8) comprising a latching band (47) fixed to a stop collar (20) and the tool/pipe housing (10) wherein the latching band is configured to prevent the stop collar from rotating until the latching band is released, allowing the stop collar to rotate thereby expand blades (16) but does not expressly state a locking ring for receiving the tubular in a position radially inside the resilient device and axially between the first and second collars; the resilient device being resiliently biased in a radial direction away from the locking ring towards a radially extended configuration, and being movable radially relative to the locking ring from the radially extended configuration into a radially restricted configuration in which the resilient device is closer to the locking ring than in the radially extended configuration; 

Hope (US 20170234082) teaches an expandable centralizer (100) comprising a lock spring (51), a release spring (52), an outer sleeve latch groove (70), an inner sleeve latch groove (25), and a destructible snap ribbon (30) the centralizer configured to expand when the snap ribbon releases the outer sleeve, permitting the outer sleeve to slide longitudinally from the lock spring, allowing the centralizer blades (10) to radially expand but does not expressly state a locking ring for receiving the tubular in a position radially inside the resilient device and axially between the first and second collars; the resilient device being resiliently biased in a radial direction away from the locking ring towards a radially extended configuration, and being movable radially relative to the locking ring from the radially extended configuration into a radially restricted configuration in which the resilient device is closer to the locking ring than in the radially extended configuration; the locking ring having at least one catch device adapted to engage with the at least one resilient device in the radially restricted configuration of the resilient device and wherein the catch device is adapted to resist radial movement of the resilient device away from the locking ring when the catch device is engaged with the 

Buytaert (US 20080283253) teaches an expandable centralizer (10) comprising bow springs (30) and a plurality of fins (32) forming a lock ring; the fins configured to restrain bow springs in a retracted configuration until released by failure of sacrificial spot welds (33) but does not expressly state the resilient device being resiliently biased in a radial direction away from the locking ring towards a radially extended configuration, and being movable radially relative to the locking ring from the radially extended configuration into a radially restricted configuration in which the resilient device is closer to the locking ring than in the radially extended configuration; the locking ring having at least one catch device adapted to engage with the at least one resilient device in the radially restricted configuration of the resilient device and wherein the catch device is adapted to resist radial movement of the resilient device away from the locking ring when the catch device is engaged with the resilient device; and at least one fixing between the at least one catch device and the locking ring; the at least one fixing comprising a sacrificial material adapted to degrade in wellbore conditions faster than the material of the locking ring or the at least one catch device.

Buytaert (US 20090025929) teaches an expandable centralizer (10) comprising centralizer bow springs (30) with an external groove; and dissolvable restraining bands 

	Gullet (US 5261488) teaches an expandable centralizer (Fig. 12) comprising bow springs (12) biased by struts (18, 19) pivotally connected to each other, wherein the struts are restrained in an expanded configuration by sacrificial locking rings (20) that surround the pivotally connected ends of each pair of struts, after sleeve 20 degrades the struts pivot, allowing collars (10) to slide, expanding bow springs (12) but does not expressly state a locking ring for receiving the tubular in a position radially inside the resilient device and axially between the first and second collars; the resilient device 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David Carroll/           Primary Examiner, Art Unit 3674